DETAILED ACTION

This office action is in response to the preliminary amendment filed 3/20/2020. As directed by the amendment, no claims have been amended, claim 1 has been cancelled, and claims 2-21 have been newly added.  Thus, claims 2-21 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, lines 1-2, recite, “the positive pressure ventilation mode is initiated by the user selecting a patient size icon”.  However, claim 10, which depends from claim 9, recites, “the positive pressure ventilation mode is initiated following a second user input that confirms selection of the positive pressure ventilation mode”, and 
Regarding claim 10, lines 1-2 recite, “the positive pressure ventilation mode is initiated following a second user input that confirms selection of the positive pressure ventilation mode”.  As discussed above, because claim 9 already recites that the positive pressure ventilation mode is already initiated following a first user input, it is unclear how the second input initiates the mode if it is already initiated by the first input.  For purposes of examination, it is considered that a combination of both the first input and the second input initiate the positive pressure ventilation mode, as paragraph [0209] of the specification disclose that operation of the system mode is started after a user presses a size icon and then the confirm icon.
Claim 11 recites the limitation "the valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1, from which claim 11 depends from, recites, “at least one valve”, which could encompass multiple valves.  It is 
Regarding claim 12, lines 1-2, recite, “the continuous positive airway pressure mode is initiated by the user selecting an icon associated with a specific pressure”.  However, claim 13, which depends from claim 12, recites, “the continuous positive airway pressure mode is initiated following a second user input that confirms selection of the continuous positive airway pressure mode”, and therefore, it is unclear what “initiating” is being performed in claim 12 if another initiating step is being performed in claim 13 using a second input.  It is noted that while the specification disclose start of operating of the system mode by pressing one of the pressure amount icons (2332a-d) and then pressing the confirm icon (2340) (para [0209]), the specification does not disclose start of operating the system mode by the user only selecting one of the pressure amount icons (2322a-d).  For purposes of examination, the scope of the limitation of “the continuous positive airway pressure mode is initiated by the user selecting an icon associated with a specific pressure” is considered to read on providing ventilator settings by selecting a pressure amount icon, as paragraph [0209] discloses that selecting a pressure amount icon provides ventilator settings based on the selected pressure.
Regarding claim 13, lines 1-2 recite, “the continuous positive airway pressure mode is initiated following a second user input that confirms selection of the continuous positive airway pressure mode”.  As discussed above, because claim 12 already recites that the continuous positive airway pressure mode is already initiated following a first user input, it is unclear how the second input initiates the mode if it is already initiated.  
Claim 14 recites the limitation "the valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1, from which claim 14 depends from, recites, “at least one valve”, which could encompass multiple valves.  It is suggested amend the claim to recite --the at least one valve-- to maintain claim consistency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2, 5, 7, 9, 11, 14 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Bertinetti et al (2010/0229867) in view of Hatch (4,838,257).
Regarding claim 2, Bertinetti discloses a multiple mode ventilation system (system can be used for CPAP or bilevel therapy (para [0035]) or provide pressure and volume controlled ventilation (para [0036]))  for providing ventilation treatment to a patient, the system comprising: a patient port (20) (outlet is adapted for connection to an air delivery tube that can delivery gas to the patient) adapted to be in fluid communication with the patient's airway (para [0039]); a ventilator mechanism (52) (blower can generate pressurized air) (para [0039]) in fluid communication with the patient port (para [0039]); and a user interface (user interface shown in figs 4a-f) configured to receive a user input for assisting a user in operating the ventilator mechanism (user interface allows for simple selection of required ventilation functions and modes) (para [0046]), the user input comprising at least an indication of patient size (as shown in fig 4b, user interface can allow the selection of an adult or child patient type) (para [0055]), and the user interface further configured to provide for a basic mode (one-touch (auto) mode) or an advanced mode based on the received user input (ventilator may include basic one-touch mode for immediate ventilation to be started, a simplified (tutorial) mode or an advanced (fully operational) mode) (para [0048]), wherein the advanced mode enables manual control of one or more ventilation parameters provided by the ventilator mechanism (in the tutorial mode, user interface allows for fine-tuning parameters to be set, and in the advanced mode, further features of the ventilator are allowed) (para [0049]).

However, Hatch in fig 1 teaches ventilator system including an inspiratory lumen (14) (second tube is controlled by delivery gas flow control valve (12) to deliver gas to patient) and an expiratory lumen (13) (first tube connected to exhale gas control valve (11)), and inspiratory lumen (14) and expiratory lumen (13) combined are operable to form a patient port, as both are configured to be connected to a patient’s airway (col 6, ln 2-10), and including at least one valve (12, 11) (flow control valve, pressure control valve) configured to control direction of flow between a ventilator mechanism (ventilator mechanism comprising gas supply (10), pressure monitors (18, 20, 54) and pilot valves (15, 16) (col 6, ln 1-19), with computer (17) controlling pilot valves (15, 16) to open or close valves (11, 12) (col 6, ln 20-33)) and the patient port (14) during administration of the ventilation treatment (flow control valve (12) controls flow of gas from gas supply (10) to inspiratory lumen (14) of patient port (col 7, ln 32-38), and pressure control valve (11) controls gas exiting from expiratory lumen (13) of patient port and into the atmosphere (col 6, ln 2-10). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient port of Bertinetti by providing a patient port comprising an inspiratory lumen and an expiratory lumen, the inspiratory lumen including by a delivery gas flow control valve configured to control direction of flow between the ventilator mechanism and the patient port during administration of the 
Regarding claim 5, Bertinetti discloses the one or more ventilation parameters are provided according to a pre-programmed default when the basic mode is activated (basic mode incorporates a one-touch on or off operation button for immediate ventilation, and therefore the immediate ventilation is performed according to a pre-programmed default including one or more ventilation parameters because a user does not select any ventilation settings when the basic one-touch mode is activated) (para [0048]).
Regarding claim 7, Bertinetti discloses the received user input from the user interface comprises an indication for operation in at least one of a positive pressure ventilation mode and a continuous positive airway pressure mode (device can run in a positive pressure ventilation mode (pressure support ventilation (PSV) mode) (para [0046]) or a continuous positive airway pressure mode (CPAP therapy) (para [0035]), and therapy mode is selected by a user input from the user interface comprising in indication for operating in a ventilation function/mode) (para [0046]) .
Regarding claim 9, Bertinetti discloses the positive pressure ventilation mode (device can operate in a positive pressure ventilator mode) (para [0035]) is initiated by the user selecting a patient size icon (user selects a patient size icon corresponding to 
Regarding claim 11, the modified Bertinetti’s references disclose that the device is configured to operate in the positive pressure ventilation mode (Bertinetti, para [0035]), and the valve (12 of Hatch) is configured to provide fluid communication between the inspiratory lumen (14 of Hatch) of the patient port and the gas supply port (10) of ventilation mechanism (10 of Hatch) (Hatch, col 6, ln 5-10).
Regarding claim 14, the modified Bertinetti’s references disclose that the device is configured to operate in the continuous positive airway pressure mode (Bertinetti, para [0046]), and the valve (11 of Hatch) is configured to provide fluid communication between the expiratory lumen (13 of Hatch) and of the patient port and pilot valve (15 of Hatch) of the ventilation mechanism (Hatch, col 6, ln 37-45).
Regarding claim 17, Bertinetti discloses the user interface comprises a plurality of selectable icons (as shown in fig 4B, screens 7 and 8 show graphical text forming an icon for “Adult” and “Child”), each icon corresponding to a predetermined patient size (child or adult), such that selection of an icon by a user provides the indication of patient size (user can select associated ventilator parameters such as Patent Type, such as an adult or child) (para [0046]).
Regarding claim 18, Bertinetti discloses the plurality of selectable icons (“Adult”, “Child” icons) (para [0046]) corresponding to a predetermined patient size corresponds to patient height (“Adult” icon corresponds to a larger predetermined patient height than the “Child” icon because an adult is larger than a child).

Regarding claim 20, Bertinetti discloses the plurality of selectable icons (“Adult”, “Child” icons) (para [0046]) are associated with a patient size legend (because an adult is larger than a child, the plurality of selectable icons are associated with a patient size legend, as selecting an adult icon would indicate that the patient is larger than a patient for whom a child icon is selected).
Claims 3-4 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Bertinetti et al and Hatch as applied to claims 2 and 7 above, and further in view of Setzer (2008/0072902).
Regarding claim 3, Bertinetti discloses the advanced mode enables manual control of one or more ventilation parameters. 
Modified Bertinetti does not disclose the one or more ventilation parameters comprises at least one of: respiratory rate, tidal volume, positive end expiratory pressure, and circulatory assist.
However, Setzer teaches a user interface (22) (graphical user interface (GUI) module) for a ventilator device, wherein the GUI (22) includes an advanced mode (a second level of user access (level 2)) for manual control of one or more ventilator parameters (provides access for adjusting settings for one or more of a first set of ventilation parameters), wherein the one or more ventilation parameters comprises at 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the user interface of modified Bertinetti to enable manual control of one or more ventilation parameters comprising at least one of respiratory rate, tidal volume, or PEEP as taught by Setzer in order to allow a caregiver to adjust ventilator settings that are known to be important for ventilating a patient to fine tune the ventilator strategy being implemented (Setzer, para [0003]).
Regarding claim 4, modified Bertinetti discloses a user interface configured to receive a received user input.
Modified Bertinetti does not disclose the received user input from the user interface comprises a lock-out mechanism that locks out use of the advanced mode when activated.
However, Setzer teaches a user interface (22) (graphical user interface (GUI) module) for a ventilator device, wherein the GUI (22) includes a lockout mechanism (GUI module can restrict user access using a password or access keys) (para [0081]), that locks out use of an advanced mode when activated (device can provide an advanced mode comprising a second or third level of user access allowing adjusting settings of ventilation parameters (paras [0030]-[0033]), and access to particular views are restricted by a lockout mechanism comprising passwords or access keys (para [0081]), and access to a main view (level 2 access) or advanced-gauge view (level 3 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the user interface of modified Bertinetti by providing a a lock-out mechanism that locks out use of the advanced mode when activated in response to a received user input from the user interface as taught by Setzer in order to provide access that is appropriate by users of different levels of sophistication regarding ventilator therapy (Setzer, para [0026]).
Regarding claim 8, modified Bertinetti discloses the system configured to be placed in a positive ventilation mode (as shown in fig 4c of Bertinetti, ventilator mode can include a positive ventilation mode, such as pressure support ventilation (PSV), adaptive support ventilation (ASV), or pressure assist control ventilation (PACV)) (Bertinetti, para [0046]).
Modified Bertinetti does not disclose the system, when placed into the positive pressure ventilation mode, is configured to allow a user to adjust a positive end expiratory pressure delivered to the patient.
However, Setzer teaches a user interface (22) (graphical user interface (GUI) module) for a ventilator device, wherein the GUI (22) includes an advanced mode (a second level of user access (level 2)) for manual control of one or more ventilator parameters (provides access for adjusting settings for one or more of a first set of ventilation parameters) and configured to allow a user to adjust a positive end expiratory pressure delivered to the patient (value for PEEP can be displayed in parameter control region (144), and user can adjust ventilation settings displayed in parameter control 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Bertinetti by configuring the user interface, when placed into the positive pressure ventilation mode, to allow a user to adjust a positive end expiratory pressure delivered to the patient as taught by Setzer in order to allow a user to allow a caregiver to adjust a ventilator setting such as PEEP that is known to be important for ventilating a patient to fine tune the ventilator strategy being implemented (Setzer, para [0003]).
Claims 6, 10, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Bertinetti et al and Hatch as applied to claims 2 and 9 above, and further in view of Sherman (9,180,266).
Regarding claim 6, modified Bertinetti discloses a pre-preprogramed default including one or more ventilation parameters.
Modified Bertinetti does not disclose the one or more ventilation parameters provided according to the pre-programmed default comprises at least one of: respiratory rate, tidal volume, positive end expiratory pressure, and level of negative pressure.
However, Sherman in fig 5 teaches a ventilator device, wherein the ventilator is programmed to provide pre-programmed default parameters based on a patient’s weight (Radford Default Values) (col 9, ln 65-col 10, ln 3), wherein the pre-programmed 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pre-programmed default of modified Bertinetti by providing pre-programmed default ventilator parameters including at least one of: respiratory rate and tidal volume in order to provide deliver relevant operational parameters, such as tidal volume automatically by the ventilator during the specific ventilator operational mode (Sherman, col 3, ln 22-25).
Regarding claim 10, modified Bertinetti discloses that the device is configured to operate in the positive pressure ventilation mode (Bertinetti, para [0035]).
Modified Bertinetti does not disclose the positive pressure ventilation mode is initiated following a second user input that confirms selection of the continuous positive airway pressure mode.
However, Sherman teaches a ventilator device including a user interface, and including a first input to set operating mode and patient settings (col 11, ln 22-29), and a second input to confirm settings, (col 11, ln 30-33), and once the user has confirmed the selected settings the ventilator immediately begins operation (col 11, ln 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Bertinetti such that a positive pressure ventilation mode is initiated following a second user input that confirms selection of the continuous positive airway pressure mode as taught by Sherman in order to only allow the ventilator to begin operation once the user has confirmed the ventilator settings (Sherman, col 11, ln 35-36).

Modified Bertinetti does not disclose the indication of patient size corresponds to a customized treatment protocol.
However, Sherman in fig 5 teaches a ventilator device including a patient interface (610) (rotary switch), wherein the patient interface allows a user to select a patient weight, wherein the patient weight corresponds to a customized treatment protocol (provides default weight related values for a treatment protocol) (col 9, ln 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the indication of patient size of modified Bertinetti so that the indication of patient size corresponds to a patient weight which corresponds to a customized treatment protocol as taught by Sherman in order to allow the device to control delivered tidal volume and other parameters to match a patient based on an individual characteristic such as weight (Sherman, abstract). 
Regarding claim 16, the modified Bertinetti’s reference discloses the customized treatment protocol based on patient size comprises one or more preset ventilation parameters comprising at least one of respiratory rate and tidal volume (see fig 5 of Sherman, showing default values at patient weight setting for breathing rate and tidal volume).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Bertinetti et al and Hatch as applied to claim 7 above, and further in view of Ogden (5,682,878).

Bertinetti does not disclose the continuous positive airway pressure mode is initiated by the user selecting an icon associated with a specific pressure.
However, Ogden teaches a CPAP system including a plurality of icons (13, 15, 17) (buttons), each icon associated with a specific pressure ramp path (start up ramp path), and wherein the continuous positive airway pressure mode is initiated by the user selecting one of the icon associated with a specific ramp pressure (patient desiring a ramp up to the desired therapeutic pressure P0 can depress one of the three plurality of icons (col 3, ln 23-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Bertinetti by providing a plurality of icons associated with a specific ramp pressure, wherein continuous positive airway pressure mode is initiated by the user selecting an icon associated with a specific pressure as taught by Ogden in order to allow a patient to select a time-pressure ramp path (Ogden, col 2, ln 21-26).
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Bertinetti et al, Hatch, and Ogden as applied to claim 12 above, and further in view of Sherman.
Regarding claim 13, modified Bertinetti discloses a continuous positive airway pressure mode (device can operate in a continuous positive airway pressure (CPAP) mode) (para [0035]).

However, Sherman teaches a ventilator device including a user interface, and including a first input to set operating mode and patient settings (col 11, ln 22-29), and a second input to confirm settings, (col 11, ln 30-33), and once the user has confirmed the selected settings the ventilator immediately begins operation (col 11, ln 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Bertinetti such that continuous positive airway pressure mode is initiated following a second user input that confirms selection of the continuous positive airway pressure mode as taught by Sherman in order to only allow the ventilator to begin operation once the user has confirmed the ventilator settings (Sherman, col 11, ln 35-36).
Claims 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Bertinetti et al and Hatch as applied to claim 2 above, and further in view of Richardson et al (2009/0080153).
Regarding claim 21, modified Bertinetti discloses a user interface comprising a display screen (50) and a control member (55) (Bertinetti, para [0041])
Bertinetti does not disclose an exterior surface of the user interface is covered with a clear membrane.
However, Richardson teaches a protective enclosure for an electronic device including a display screen (116), wherein the display screen (116) is covered with a clear membrane (102) (para [0027]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kwok et al (2007/0023045) disclose an air delivery system including a basic and advanced mode, and Pierce (4,863,385) discloses a CPR device configured to perform operation based on an adult or child patient size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785